Citation Nr: 0905065	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for right elbow pain.

5.  Entitlement to an initial rating greater than 10 percent 
for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran served on active duty from July 1988 to December 
1991.  

This matter comes before the Board on appeal from an October 
2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
October 2008, the veteran testified before the undersigned at 
a videoconference Board hearing.  
 
The Board notes that the veteran already is service connected 
for restrictive lung defect, currently evaluated as 30 
percent disabling.  At his October 2008 Board hearing, the 
veteran provided testimony in support of a claim of service 
connection for additional respiratory disability from chronic 
obstructive pulmonary disease; however, this issue has not 
been developed and certified for appeal so it is referred 
back to the RO for appropriate action.  The veteran also 
testified in support of an increased rating for headaches; 
however, the Board notes that this claim was denied by the RO 
in August 2007 and the veteran did not complete an appeal of 
this issue.  Accordingly, an increased rating claim for 
headaches currently is not before the Board.   




FINDINGS OF FACT

1.  A disability causing joint pain was not affirmatively 
shown to have had onset during service; disability causing 
joint pain, first found after service, is unrelated to an 
injury, disease, or event during service; and the disability 
causing joint pain is not an undiagnosed illness.  

2.  Bilateral patellofemoral syndrome was not affirmatively 
shown to have had onset during service; disability causing 
joint pain, first found after service, is unrelated to an 
injury, disease, or event in service; and disability causing 
joint pain is not an undiagnosed illness.  

3.  Low back pain was not shown in service or for many years 
thereafter and the veteran's current complaints of low back 
pain are unrelated to service, without an underlying 
diagnosis or disability, is not eligible for VA compensation.

4.  The veteran's complaints of right elbow pain, without an 
underlying diagnosis or disability, is not eligible for VA 
compensation.

5.  The veteran failed to report for VA examination necessary 
to provide clinical information upon which to evaluate his 
service connected irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  A disorder causing joint pain was not incurred in or 
aggravated by service and the presumption of service 
connection for an undiagnosed illness does not apply.  38 
U.S.C.A. §§ 1110 1131, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.317, 3.655 (2008).  

2.  Bilateral patellofemoral pain syndrome was not incurred 
in or aggravated by service and the presumption of service 
connection for an undiagnosed illness does not apply. 38 
U.S.C.A. §§ 1110 1131, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.317, 3.655 (2008).  

3.  The veteran's claimed low back disorder was not incurred 
during active service nor may it be so presumed.  38 U.S.C.A. 
§§ 1110,1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309  (2008).

4.  The veteran's claimed right elbow disorder was not 
incurred during active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

5.  An initial disability rating in excess of 10 percent is 
not warranted for the veteran's service-connected irritable 
bowel syndrome. 38 C.F.R. § 3.655 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April 2002, May 2006, and in May 2008, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service, showing that his service-connected irritable 
bowel syndrome had worsened, and noted other types of 
evidence the veteran could submit in support of his claims.  
The veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran's higher initial rating claim for irritable bowel 
syndrome is a "downstream" element of the RO's grant of 
service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  As noted, in April 
2002, May 2006, and in May 2008, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his higher initial rating claim for irritable bowel 
syndrome, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence 
does not support granting service connection for the 
veteran's claimed disabilities.  Because the veteran failed 
to report for VA examination, his higher initial rating claim 
for irritable bowel syndrome also must be denied.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in May 2006 and in May 2008, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the appellant of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Veterans Court) has held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because all of the appellant's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the veteran on the issue of 
service connection for irritable bowel syndrome, and because 
the veteran's higher initial rating claim for irritable bowel 
syndrome is being denied in this decision, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for irritable bowel syndrome 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable to this claim.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

It appears that the veteran's service treatment records are 
unavailable and may have been lost or misplaced by the 
service department.  In cases where the veteran's service 
treatment records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service treatment records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992). The Veterans Court also has held that VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. 
Gober, 14 Vet. App. 39 (2000).  

The veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

Factual Background

The veteran contends that he incurred joint pain, a low back 
disability, a bilateral knee disability, and right elbow pain 
during active service.

The veteran's available service treatment records do not 
contain complaints, findings, history, treatments, or 
diagnoses of a low back disorder, patellofemoral syndrome, 
joint pains, or right elbow disability.  On a January 1996 
service department examination no pertinent abnormalities 
were noted on clinical evaluation. 

During a VA general physical examination in May 2002 the 
veteran's complaints included pain in the joints of the hands 
and ankles, bilateral knee pain and swelling, and pain and 
spasm in the low back. He gave a history of injuring his 
knees, lower back, and right elbow in a 1990 parachute jump. 
X-rays of the lumbar spine, bilateral knees, bilateral 
elbows, both ankles, and the hands showed no abnormalities. 
The veteran also reported a history of diarrhea and irritable 
bowel syndrome with symptomatology consisting of crampy and 
lose stools 2-3 times daily going on since 1991. 

On VA examination in August 2002 the veteran gave a history 
of injury to the back, knees, and right elbow in an inservice 
parachute jump.  Examination of the lower back revealed a 
level pelvis.  The veteran had 90 degrees of forward flexion 
in the low back, 10 degrees of extension, and 20 degrees of 
left ad right side bending. Neurological evaluation revealed 
physiologic and symmetrical reflexes, strength, and sensation 
in the lower extremities.  There was full active range of 
right elbow motion with no evidence of effusion and no pain 
laterally.  There was tenderness in the olecranon process.  
Full range of motion was reported in each knee with no 
instability on anterior or posterior Drawer or anterior 
Lachman's.  There was no varus or vagus instability but there 
was tenderness to palpation along the patellofemoral 
articulations and along the patellotendon insertion into the 
patellae bilaterally.  X-rays of the low back, the knees, and 
the right elbow were reported to be normal. The impressions 
after the examination were right and left patellofemoral 
syndrome with patella tendonitis, a history of low back pain 
and a history of right elbow pain.  I was noted that the 
veteran had been scheduled for an evaluation of his joints in 
a rheumatology examination in May 2002 but he failed to 
appear for the evaluation
 
X-rays of the lumbar spine and right elbow performed by the 
VA in June 2003 were reported to be normal.  X-rays of the 
ankles revealed small bony spurs on both calcaneus.  X-rays 
of the thoracic spine showed marked scoliosis of the upper 
thoracic spine with convexity to the left and scoliosis 
centered at the T3-T4 vertebrae with minor spurring of the 
lower thoracic vertebrae.

On VA examination in June 2003 the veteran again gave a 
history of injury to the back, knees, fingers and right elbow 
in an inservice parachute jump.  He complained of constant 
back pain with exacerbations that occur about twice a month.  
He said that he had pain in the right elbow on heavy lifting 
a bilateral knee pain when cold or with weather changes. The 
veteran also said that he had pain in his fingers since 1992 
and that this problem was intermittent and caused him to drop 
items.  No pertinent findings or diagnoses were reported on 
examination.

Review of the record indicates that the veteran was scheduled 
for a VA orthopedic examination of his joint complaints in 
March 2006 but the veteran failed to appear for the 
evaluation.  The record also indicates that the veteran was 
scheduled for a VA gastrointestinal examination in March 2007 
that was cancelled because the veteran failed to report for 
evaluation. 

During his October 2008 videoconference Board hearing, the 
veteran stated that he began to have pain in his knees and 
right arm shortly after service.  He said the knees hurt 
constantly while his right arm would sometimes became painful 
while lifting. He also said that he had tried to arrange for 
treatment by the VA of his knee disabilities but without 
success.  He also reported being treated for low back 
complaints during service but not thereafter.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as degenerative 
joint disease, arthritis, or heart disease becomes manifest 
to a degree of 10 percent within one year from date of 
separation from service, the disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317.

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War. The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317.

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of 38 C.F.R. § 3.655 as appropriate. 38 
C.F.R. § 3.655(a). When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied. When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for service connection, the claim shall be evaluated 
based on the evidence of record.  38 C.F.R. § 3.655(b).

Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a low 
back disability.  Initially, the Board notes that, while most 
of the veteran's service clinical records are not in the 
claims folder, the post service clinical documents, to 
include a 1996 service department examination, make no 
reference to any back complaints until 2002, more than 10 
years after service discharge.  The record otherwise contains 
no competent medical evidence that tended to associate the 
veteran's current low back problems to service or any 
incident thereto.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  Absent objective medical evidence linking the 
veteran's current low back disability to active service, the 
Board finds that service connection for a low back disability 
must be denied.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
right elbow disorder.  Initially, the Board notes that, 
although the veteran has complained of right elbow pain on 
lifting, no disability or pathology involving the right elbow 
is demonstrated by the evidence of record.  The presence of a 
mere symptom alone, absent evidence of a diagnosed medical 
pathology or other identifiable underlying malady or 
condition that causes the symptom, does not qualify as 
disability for which service connection is available.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Whether pain is derived from the in-service injury 
involves a question of medical causation and competent 
medical evidence is needed to substantiate the claim and 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion. 38 C.F.R. § 3.159.  
Absent competent medical evidence demonstrating that the 
veteran currently experiences any right elbow pain, and 
without a medical nexus between the veteran's claimed right 
elbow pain and active service, the Board finds that service 
connection for right elbow pain is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
bilateral patellofemoral syndrome.  The veteran has asserted 
that his bilateral patellofemoral syndrome is due to 
inservice parachute jumping.  He also has asserted that his 
knee disabilities are due to an undiagnosed illness.  Here 
again, the clinical evidence fails to demonstrate the 
existence of any bilateral knee disability until the early 
2000s, more than 10 years post service.  There is no 
competent medical evidence that would associate the current 
bilateral knee complaints to service. Because patellofemoral 
syndrome is a known clinical diagnosis, the presumption of 
service connection for an undiagnosed illness is not 
applicable to this claim. 38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317.  Accordingly, and because the record does not 
contain competent evidence of inservice incurrence of 
bilateral patellofemoral syndrome, the Board finds that 
service connection for bilateral patellofemoral syndrome also 
is not warranted.
  
The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for joint pain, to include as due to an undiagnosed illness.  
The veteran has complained of joint pain, which includes 
pain, stiffness, and swelling in the fingers, hands, and the 
ankles.  Because the veteran failed to report for VA 
examinations scheduled in May 2002 and March 2006 for the 
purpose of evaluating the current nature and etiology of his 
claimed joint pain, under the provisions of 38 C.F.R. 
§ 3.655, this claim will be evaluated based on the evidence 
of record.  See 38 C.F.R. § 3.655 (2008).  

The evidence of record does not establish service connection 
for multiple joint pain.  No complaints of multiple joint 
pain were clinically noted until many years post service.  
There also is no competent medical evidence, including a 
medical nexus opinion, that otherwise links the complaints 
regarding the ankles, hands  and fingers  to an incident 
during active service.  Moreover, the veteran was noted to 
have calcaneal spurring in both ankles on X-rays performed in 
the early 2000s and hence the veteran's ankle complaints 
cannot be attributed to and undiagnosed illness.  Regarding 
the veteran's fingers and hands, the Board acknowledges that 
the veteran has complained of unspecified finger and hand 
pain, but there currently is no objective medical evidence 
that the veteran experiences any pathology or disability as a 
result of his hand and finger joint pain that could be 
related to an incident of or finding recorded during active 
service or that these complaints are due to undiagnosed 
illness.  In summary, the Board finds that service connection 
for multiple joint pain, to include as due to undiagnosed 
illness, is not warranted.  

Additional evidence in support of the veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Finally, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
greater than 10 percent for irritable bowel syndrome.  Again, 
the Board notes that the veteran failed to report for VA 
examination necessary to ascertain the current severity of 
this service-connected disability.  The record also shows 
that he had last been examined by the VA for this disorder in 
2002 and this evaluation was primarily for the purpose of 
determining the etiology of irritable bowel syndrome, rather 
than its severity.  In view of that fact and the length of 
time that has elapsed since the previous examination, a 
current VA gastrointestinal examination was necessary to 
determine the extent of present disability due to this 
disorder; the record shows, however, that the veteran failed 
to report for such examination scheduled in March 2007.  
Under these circumstances, the provisions of 38 C.F.R. § 
3.655 mandate that the claim for an increased rating for 
irritable bowl syndrome be denied.  See 38 C.F.R. § 3.655.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for right elbow pain is 
denied.  

Entitlement to an initial rating greater than 10 percent for 
irritable bowel syndrome is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


